Judgment unanimously reversed on the law, plea vacated and matter remitted to Supreme Court, Monroe County, for further proceedings on the indictment. Memorandum: The suppression court found that defendant’s confession was illegally obtained both because of a violation of his Miranda rights and because the confession was induced by promises. The court, however, concluded that the promises were not of a quality that would create a substantial risk that defendant might falsely incriminate himself. Thus, the court permitted the use of the confession for impeachment purposes. In our view, this was error. Pursuant to Bram v United States (168 US 532), defendant’s confession cannot be deemed voluntary and therefore could not be used at trial either on the People’s direct case or for impeachment purposes (see also, Mincey v Arizona, 437 US 385; People v Hilliard, 117 AD2d 969). (Appeal from judgment of Supreme Court, Monroe County, Cornelius, J. — attempted burglary, second degree; possession of burglar’s tools.) Present —Doerr, J. P., Denman, Balio, Lawton and Davis, JJ.